IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                   No. 96-20388
                               Conference Calendar



UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,


versus

DAVID BARCENAS SANDOVAL, JR,
also known as David B. Sandoval,

                                                       Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-95-256-1
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

      David Barcenas Sandoval, Jr., filed a notice of appeal from

his sentence in a guilty-plea conviction for possession of

cocaine with intent to distribute.               We have reviewed Sandoval’s

brief and the record and conclude that Sandoval’s waiver of his

right to appeal as part of the plea agreement was knowing and

voluntary. See United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).   A claim


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20388
                               - 2 -

that is waived is "entirely unreviewable, unlike forfeited

errors, which are reviewable for plain error."   See United States

v. Musquiz, 45 F.3d 927, 931 (5th Cir.), cert. denied, 116 S. Ct.
54 (1995).   The appeal is frivolous and is DISMISSED.   See 5th

Cir. R. 42.2.